Mitchell, J.
The land in controversy (160 acres) belonged to one Laudenschlager, and has been sold, under Laws 1874, ch. 2, for taxes delinquent in and prior to 1873, bid in for the state, and the right of the state assigned to one Manderfeld, who subsequently assigned the certificate, for value, to the intervener Henry Mueller. The land not having been redeemed, Mueller went into possession, and subsequently conveyed one eighty to his son, the intervener Martin Mueller, who went into possession under his deed. Plaintiffs, the successors in interest of Laudenschlager, having brought this action to recover possession of the land against defendant, Wieland, the tenant of the Muellers, the latter intervened, alleging title in themselves under the tax title referred to, but also asking that, if it should be adjudged that plaintiffs were the owners, they be required to pay into court, within one year, the value of the improvements made and taxes paid by them during their occupancy, with seven per cent, interest, less the value of the rents and profits.
It is undisputed that plaintiffs are the owners of the land, the tax title under which interveners claimed being void because there was no valid judgment authorizing the sale. The court below sustained this claim as to both interveners, and allowed them interest on the amount of the taxes paid by them, at the rate of two per cent, per month, evidently upon the theory that the provisions of Laws 1874, ch. 2, § 28, already cited, applied.
Upon this appeal the intervenors contend that the decision of the trial court is sustainable (1) under the provisions of the act of 1874; (2) under the "occupying claimant act,” (1878 G-. S. ch. 75, § 15, et seq.)
The first position is untenable for two reasons: First, they do not set up any such claim in their pleadings, which were evidently framed exclusively with reference to relief under the occupying claimant act. There is nothing in the pleadings even suggestive of a claim of lien under the act of 1874, and nothing in the record to indicate that the case was tried on any such theory. It is not enough that somewhere there may be found all the allegations of fact necessary in an action to enforce a lien under the act of 1874. *209Having framed their pleadings upon the theory of setting up a claim under one statute, they cannot be permitted to recover on another claim, under another statute, where both the measure of relief and the line of proof might be different. See Walton v. Perkins, 28 Minn. 413, (10 N. W. Rep. 424.) But, second, Laws 1874, ch. 2, § 28, applies only to cases where the sale is declared void by reason of “something occurring or omitted subsequent to the entry of the judgment directing the sale.” There may have been good reasons for the legislature thus limiting the provision of the law; but, whether there were or not, it is enough that they have done so. And, the right to a lien being purely the creature of statute, it cannot be extended to cases not-falling within its provisions. Therefore, the rights, if any, of the interveners, rest exclusively upon the provisions of the occupying claimant law. This will render necessary at least a modification of the decision of the trial judge, for the reason that the statute last referred to only allows the occupant interest at seven per cent, per annum on the amount of taxes paid by him. It will also render it necessary to remand the case for further proceedings, for the reason that, as to Henry Mueller, the court has made no findings of fact, upon which any judgment in his favor, under the occupying claimant law, could be rendered.
This brings us to the question whether the parties have brought themselves within the provisions of this statute. A careful examination of the first section of the act of 1873 (1878 G. S. ch. 75, § 15) will show that it provides for two classes of occupants, to wit: First. Those who “under color of title and in good faith have peacefully taken possession,” etc. Second. Those who have “taken possession of any land under the official deed of any person or officer empowered by law * * * to sell land,” etc. The first class may be defined as those who go into possession of land under color of what may be termed “private or unofficial title;” and the second class, those who.go into possession under color of what may be called “official title.”
Of course, heirs, representatives, or assignees stand on the same footing as the original occupant. In the case of the first class, the person must have taken possession “in good faith.” What will constitute good faith, or the want of it, within the meaning of such *210statutes, is a question upon which there is not entire harmony of views among the courts, as, for example, whether knowledge of the existence of an adverse claim to the land is necessarily, under all circumstances, conclusive against the good faith of the occupant; also, as to whether notice of facts sufficient to put a prudent man upon inquiry, which, if followed up with reasonable diligence, would have led to a discovery of the defective character of the title, will deprive a person of the character of good-faith occupant, or whether the term “good faith” is to be given its original and popular meaning of honesty of purpose, — absence of bad faith.
The second class (those entering under an official deed) seem to be placed by the statute on a somewhat different and more secure footing, probably for the purpose of encouraging purchasers at official sales. All that is required, in such case, is that the deed be regular on its face, and that the person “has no actual notice of any defects invalidating such deed,” which would be presumed, in the absence of evidence to the contrary. The idea of the statute seems to be to place the contemplated purchaser in a position where he may safely buy in reliance upon its provisions, without further investigation, provided the official deed is regular on its face, and executed by one who is empowered by law to make such sales, and provided, he has no actual knowledge of any defects invalidating the deed.
In this case, of course, the deed from Henry to Martin constituted color of title which would bring the latter within the first class, pro-vidéd he established the other statutory conditions, even although the auditor’s certificate was not an official deed, regular on its face. But, if the certificate is such official deed, then, clearly, he is in a position to claim the benefit of the provisions of the statute as to the second class.
There is no evidence that he had any actual notice of any defects invalidating the tax-sale certificate; and hence, whether the evidence was sufficient or not to justify the finding- of “good faith,” within the meaning of the first clause of the statute, it was sufficient to justify a finding that Martin had no actual notice of any defects invalidating the instrument. That the auditor’s certificate of assignment of the state’s right is “an official deed,” within the meaning of the statute, we have no doubt, and it only remains to *211consider whether it is “regular on its face.” The only substantial objection urged to its regularity is that it does not recite that the party to whom it was issued had paid “the amount of any subsequent taxes” on the land, as provided by Laws 1874, ch. 2, § 19. We cannot resort to extrinsic evidence, as, for example, whether there were in fact subsequent taxes then due on the land, for the purpose of determining whether the certificate is regular on its face. That must be determined from the face of the instrument itself. If there were no subsequent taxes due on the land, it seems to us that the instrument is in the exact form in which it ought to have been, for the auditor could not truthfully recite that the party paid subsequent taxes, when he had in fact paid none; and, if there were none due, there is nothing in the law requiring the auditor to so state in the certificate. The certificate, being in the form in which, under such circumstances, the auditor might rightfully issue it, is not irregular on its face.
(Opinion published 56 N. W. Rep. 824.)
But, for reasons already suggested, the cause is remanded to the court below, with instructions to amend its findings of fact and conclusions of law, or make additional ones, in accordance with this opinion, unless, upon application of either party, the court should, for cause shown, in its judicial discretion, grant a new trial.